Citation Nr: 0328109	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  01-09 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently assigned a 70 percent evaluation.

2.  Entitlement to an earlier effective date for a 70 percent 
evaluation, prior to February 1, 2001.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from February 1969 to 
October 1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
Wilmington, Delaware, Regional Office, which increased an 
evaluation for post-traumatic stress disorder from 10 percent 
to 30 percent, and assigned February 1, 2001 as the effective 
date of that increase.  Jurisdiction over the case was 
subsequently transferred to the Philadelphia, Pennsylvania, 
Regional Office (RO).  A March 2002 rating decision increased 
an evaluation for post-traumatic stress disorder from 30 
percent to 70 percent, and assigned February 1, 2001 as the 
effective date of that increase.  The Board construes the 
appellate issues as those delineated on the title page of 
this remand.  See AB v. Brown, 6 Vet. App. 35 (1993).


REMAND

In an October 2001 VA Form 9, appellant's representative 
requested that a hearing be held before the Board in 
Washington, D.C.  In a March 2003 VA Form 9, appellant's 
spouse requested (on appellant's behalf) a "BVA hearing at a 
local VA office before a member, or members, of the Board" 
(i.e., a Travel Board hearing).  In response to a September 
2003 hearing clarification letter sent by the Board's 
administrative staff, appellant returned that letter later 
that month, wherein he requested a videoconference hearing be 
held before the Board (i.e., a videoconference Travel Board 
hearing).  Since Travel Board hearings (including by 
videoconference) are scheduled by the RO (See 38 C.F.R. 
§ 20.704(a) (2002)), the Board is herein remanding the case 
for that purpose, in order to satisfy procedural due process 
concerns.

Accordingly, the case is REMANDED for the following:

The RO should schedule a 
videoconference Board hearing, and 
provide appellant and his 
representative notice thereof in 
accordance with appropriate 
provisions.  If he desires to 
withdraw the request for such 
hearing prior to the hearing, he may 
do so in writing pursuant to 
applicable provisions.  (If he 
determines that he can't get to the 
RO for the hearing, he may withdraw 
this request.)

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

